Exhibit Canadian Satellite Radio Holdings Inc. Interim Consolidated Financial Statements (Unaudited) May 31, Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheet (Unaudited) May 31, August 31, 2008 2007 $ $ Assets Current assets Cash 4,365,105 9,524,931 Short term investments (note 3) 16,733,319 5,281,000 Accounts receivable 6,158,506 4,904,803 Inventory 588,392 2,462,975 Prepaid expenses and other assets 3,415,863 2,401,315 Restricted investments (note 4) 12,401,609 13,043,109 43,662,794 37,618,133 Restricted investments (note 4) - 6,301,677 Deferred financing costs - 4,456,280 Property and equipment 18,604,547 20,878,489 Contract rights, distribution rights and computer software 205,508,253 219,897,424 Total assets 267,775,594 289,152,003 Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities 21,059,969 19,822,541 Interest payable 4,375,606 590,315 Deferred revenue 16,468,603 10,445,788 41,904,178 30,858,644 Long-term debt (note 4) 115,881,970 107,434,473 Deferred revenue 3,991,077 3,626,134 Long-term obligations 2,220,811 376,316 Total liabilities 163,998,036 142,295,567 Shareholders’ Equity Share capital (note 5) 314,200,952 312,948,883 Contributed surplus (note 5) 38,513,275 30,129,704 Deficit (248,936,669 ) (196,222,151 ) Total shareholders’ equity 103,777,558 146,856,436 Total liabilities and shareholders’ equity 267,775,594 289,152,003 Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Operations and Deficit (Unaudited) Three Months Ended Nine Months Ended May 31, May 31, 2008 2007 2008 2007 Revenue 10,335,948 5,710,886 27,677,502 14,411,140 Operating expenses Cost of revenue 7,951,244 6,288,948 22,463,250 19,208,952 General and administrative 3,720,545 3,632,199 11,722,325 12,571,509 Special charges - 573,400 - 573,400 Stock-based compensation (note 5) 763,397 720,032 2,605,844 2,407,573 Marketing 5,826,585 5,047,684 20,291,487 20,574,356 Amortization of intangible assets and property and equipment 5,569,361 5,606,096 16,713,036 16,810,627 23,831,132 21,868,359 73,795,942 72,146,417 Loss before the undernoted (13,495,184 ) (16,157,473 ) (46,118,440 ) (57,735,277 ) Interest revenue 285,738 434,731 1,181,142 1,936,112 Interest expense 4,273,146 3,819,342 12,340,982 11,641,210 Revaluation of derivative (note 4) 503,600 - 503,600 - Foreign exchange gain(loss) (803,122 ) 6,273,883 5,067,362 3,186,357 Net loss and comprehensive loss for the period (18,789,314 ) (13,268,201 ) (52,714,518 ) (64,254,018 ) Deficit - Beginning of period (230,147,355 ) (162,568,125 ) (196,222,151 ) (111,582,308 ) Deficit - End of period (248,936,669 ) (175,836,326 ) (248,936,669 ) (175,836,326 ) Basic and fully diluted loss per common share (0.39 ) (0.28 ) (1.10 ) (1.35 ) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statement of Cash Flows (Unaudited) Three Months Ended Nine Months Ended May 31 May 31 2008 2007 2008 2007 Cash provided by (used in) Operating activities Net loss and comprehensive loss for the period (18,789,314 ) (13,268,201 ) (52,714,518 ) (64,254,018 ) Add (deduct): Non-cash items Costs paid by parent company 57,004 51,822 167,017 151,833 Stock-based compensation expense 763,397 720,032 2,605,844 2,407,573 Amortization of intangible assets 4,799,680 4,820,642 14,398,513 14,464,695 Amortization of property and equipment 769,682 785,454 2,295,669 2,345,932 Accrued interest - debt 3,586,224 3,625,781 3,785,291 3,637,928 Accrued interest receivable (198,807 ) (275,032 ) (407,240 ) (1,000,624 ) Interest accretion expense 298,864 172,500 762,763 517,500 Increase in long term obligations 1,829,145 8,814 1,847,352 26,142 Revaluation of derivative (note 4) 503,600 - 503,600 - Loss on disposal of property and equipment 33,003 - 239,671 - Unrealized foreign exchange losses(gains) 798,086 (6,379,858 ) (5,916,820 ) (2,461,028 ) Net change in non-cash working capital related to operations (note 9) 5,158,818 2,472,975 10,388,715 9,479,580 Net cash used in operating activities (390,618 ) (7,265,701 ) (22,044,143 ) (34,684,487 ) Investing activities Payment of interest from restricted investments - 6,385,200 7,458,750 Sale (purchase) of short-term investments, net (93,498 ) - (10,880,477 ) (5,850,000 ) Proceeds on sale of property and equipment - - 31,022 - Purchase of property and equipment (128,780 ) (123,248 ) (322,557 ) (1,464,960 ) Purchase of computer software - (176 ) (4,513 ) (78,191 ) Net cash provided by (used in) investing activities (222,278 ) (123,424 ) (4,791,325 ) 65,599 Financing activities Proceeds from XM credit facility (note 4) 771,019 - 2,289,002 - Proceeds from convertible notes (note 4) - - 19,396,445 - Net cash provided by financing activities 771,019 - 21,685,447 - Foreign exchange gains(losses) on cash held in foreign currency 1,334 (742,834 ) (9,805 ) (272,348 ) Change in cash during the period 159,457 (8,131,329 ) (5,159,826 ) (34,891,236 ) Cash - Beginning of period 4,205,648 18,428,307 9,524,931 45,188,214 Cash - End of period 4,365,105 10,296,978 4,365,105 10,296,978 Supplemental cash flow disclosures Utilization of XM credit facility 2,361,133 - 6,127,149 - Canadian Satellite Radio Holdings Inc. Notes to the Interim Consolidated Financial Statements (Unaudited) May 31, 2008 1 Basis of presentation The accompanying interim consolidated financial statements of Canadian Satellite Radio Holdings Inc. (the Company) have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial information. Accordingly, they do not include all of the information and footnotes required by Canadian GAAP for annual financial statements. These interim consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. The accompanying financial information reflects all adjustments, consisting primarily of normally recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods.
